DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 08 September 2022.
Claims 1-6, 8-16 have been amended.
Claim 21 is new.
Claims 1-21 are currently pending and have been examined.
Claim 6, 13 & 21 are allowable.
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the 35 U.S.C. 101 rejection of claims 1-21 in view of the claimed amendments.  The claim recites the combination of additional elements of generate a graphical user interface comprising an interactive adjustable pre- approval field indicating a range of permissible pre-approval amounts, present the graphical user interface via the I/O interface; receive an input associated with the interactive pre-approval field via the I/O interface.  Although the interactive adjustable pre-approval field analyzed individually may be viewed as merely a tool to input and output data (i.e. extra solution activity), the claim as a whole is directed to a particular improvement in receiving interactive data. Specifically, the method limits user inputs to receiving within a range of permissible pre-approval amounts via a pre-approval field I/O Interface. This provides a specific improvement over prior systems, resulting in improved system. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.

Response to Arguments
Applicant's arguments filed 08 September 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. § 103 rejection applicant argues, “However, the relied-upon portions of Bhattiprolu fail to disclose, teach, or suggest “receiv[ing] an input associated with the interactive pre-approval field via the I/O interface, the input indicating a requested pre-approval amount from the range of permissible pre-approval amounts.” Claim 1 (emphasis added). In particular, Bhattiprolu teaches “present[ing] the user with a selection of the soft credit limit to be applied as the maximum quantity that may be employed with each individual transaction.” Bhattiprolu at {| 0028. However, the “soft credit limit” of Bhattiprolu does not “indicate[s] that [a] lender is generally willing to extend a loan to the potential borrower up to a certain amount,” and is thus not a “pre-approval amount” as recited in claim 1… Moreover, the relied-upon portions of Better Mortgage fail to disclose, teach, or suggest the recited “generate the pre-approval letter indicating that the customer has been pre-approved for the requested pre-approval amount in response to receiving the user input, the pre-approval letter including a pre-authorized signature of the lender and being generated without sending the requested pre-approval amount to the lender” feature of claim 1. Better Mortgage merely states that “[i]t's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it’s within the parameters of the pre- approval.” Better Mortgage at page 1. However a teaching of “mak[ing] an adjustment” and “generating a new letter” does not disclose, teach, or suggest, “generat[ing] the pre-approval letter ... in response to receiving the input,” where the input is “associated with the interactive pre- approval field via the I/O interface” and indicates “a requested pre-approval amount from the range of permissible pre-approval amounts.” Claim 1 (emphasis added).”
The Examiner respectfully disagree.  Applicant’s arguments are in reference to the amended language and upon further searching and consideration a new grounds of rejection is made below.  However, Better Mortgage does disclose generating a pre-approval letter indicating that the customer has been pre-approved for the requested pre-approval amount in response to receiving the input on page 1 of 3 which states “ It's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it's within the parameters of the pre-approval.”  In other words, the borrower makes the adjustment using the self-serve customizable interface and generates a new letter within the parameters of the pre-approval (i.e. permissible range).  Furthermore, Better Mortgage states “Its online and can even be done on mobile”.  In other words, the interactive pre-approval fields are online and done using a mobile device (i.e. interactive,  I/O interface).
Applicant further argues, “Should a rejection based on any of the above asserted rejections be maintained, appropriate evidentiary support is respectfully requested. Additionally, if the Examiner is relying upon “common knowledge” or “well known” principles to establish the rejection, a reference should be provided in support of this position pursuant to M.P.E.P. § 2144.03. Furthermore, to the extent that the Examiner maintains any rejection based on an “Official Notice” or other information within the Examiner’s personal knowledge, citation to a reference as documentary evidence in support of this position or disclosure of an affidavit in accordance with the M.P.E_P is respectfully requested. See § 2144.03 and 37 C.F.R. 1.104(d)(2).”
With regard to claims 4 & 11, the common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice adequately.   To adequately traverse the examiner’s assertion of Official Notice, the Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate. See MPEP 2144.03(c)
	For these reasons applicant’s arguments are not persuasive.  However, in view of the current amendments a new grounds of rejection is provided below. 



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 2, 4, 5, 8, 9, 11, 12 & 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Better Mortgage: PR Newswire [New York] 26 April 2017, hereafter Better Mortgage in view of Conyack, JR. US 2005/0289046 A1, hereafter Conyack and in further view of Papesch US 2011/0022546 A1.
Claim 1 & 8
Better Mortgage discloses:
a communication interface; an input/output (I/O) interface; and processing circuitry, the processing circuitry configured to (page 1 of 3: It's all online and can even be done on mobile.) 
present the graphical user interface via the I/O interface (page 1 of 3: It's all online and can even be done on mobile.); 
[…] an interactive pre-approval field indicating a range of permissible pre-approval amounts equal to or less than the maximum pre-approval amount (page 1 of 3: It's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it's within the parameters of the pre-approval.)
receive an input associated with the interactive pre-approval field via the I/O interface, the input indicating a requested pre-approval amount from the range of permissible pre-approval amounts (page 1 of 3: It's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it's within the parameters of the pre-approval.); and 
generate a pre-approval letter indicating that the customer has been pre-approved for the requested pre-approval amount in response to receiving the input, the pre-approval letter including a pre- authorized signature of the lender and being generated without sending the requested pre-approval amount to the lender (page 1 of 3: It's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it's within the parameters of the pre-approval.).
Better Mortgage does not specifically state the following, however Conyack does:
obtain a maximum pre-approval amount available to a customer, the maximum pre-approval amount based on a pre-approval policy that has been pre-authorized by a lender (paragraph 0082); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Conyack with the technique of Better Mortgage & Bhattiprolu to provide a fast, and convenient way that provides interactive services and forms via a processing center and a borrower service center with which the Realtor performs specific functions like mortgage qualification, application, and status monitoring (Conyack para. 0036).  Therefore, the design incentives of fast and convenient provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Better Mortgage and Conyack do not disclose the following, however Papesch does:
generate a graphical user interface comprising an interactive pre-approval field […] (para. 0079 & 0082); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Papesch with the technique of Better Mortgage & Conyack to provide an easy and convenient way to customize on demand pre-approval letters.  Therefore, the design incentives of easy, convenient and fully controllable by the user provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 2 & 9
Better Mortgage discloses:
wherein to generate the pre-approval letter, the processing circuitry is configured to generate the pre-approval letter at the user device (page 1 of 3: It's all online and can even be done on mobile.).

Claim 4 & 11
Better Mortgage, Conyack & Papesch discloses the limitations as shown in the rejection of Claim 1 & 8 above.  Better Mortgage does not disclose the limitation of wherein the processing circuitry is further configured to perform at least one of the following: store the pre-approval letter; instruct the communication interface to communicate the pre-approval letter to a second user device, the second user device associated with another party; instruct the I/O interface to display the pre-approval letter to a user; or instruct the I/O interface to print the pre-approval letter. However, Papesch, in at least Paragraph 0077 discloses “The coupon is then modified by having the pre-approval amount, in this case $15,000 placed on the pre-approval amount indication line. This transformation of the coupon could be done the Lender, the Buyer, or other entity. Generally, the pre-approval amount will be placed on the coupon by the Lender. However, in one embodiment the Buyer has inquired of the Lender on the phone, printed out the coupon at home from the internet, and written the pre-approval amount supplied by the Lender on the coupon.” Paragraph 0082 discloses “An example of this is a form finable PDF file which allows the person accessing the file to enter data into the appropriate fields. The coupon is issued to the Buyer when the Buyer is granted access or knows that there is access to the coupon or computer file. The Lender or Buyer or Seller could enter the Buyer's information into the computer file. The Lender could grant access to different files corresponding to the level of pre-approval as well. The Lender could also place the pre-approval amount into the file.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Papesch with the technique of Better Mortgage & Conyack to provide an easy and convenient way to customize on demand pre-approval letters.  Therefore, the design incentives of easy, convenient and fully controllable by the user provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.




Claim 5 &12
Better Mortgage, Conyack & Papesch discloses the limitations as shown in the rejection of Claim 1 & 8 above.  Better Mortgage disclose the second input indicating a second adjusted pre-approval amount selected by the user, and generate a second pre-approval letter indicating that the customer has been pre-approved for the second requested pre-approval amount from the range of permissible pre-approval amounts, the second requested pre-approval amount, the second pre-approval letter including the pre-authorized signature of the lender and being generated without sending the second requested pre-approval amount to the lender on page 1 of 3: It's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it's within the parameters of the pre-approval.  Better Mortgage does not disclose the limitation of receive, via the I/O interface, a second input associated with the interactive pre-approval field […]. However, Conyack, in at least Paragraph 0077 discloses “The coupon is then modified by having the pre-approval amount, in this case $15,000 placed on the pre-approval amount indication line. This transformation of the coupon could be done the Lender, the Buyer, or other entity. Generally, the pre-approval amount will be placed on the coupon by the Lender. However, in one embodiment the Buyer has inquired of the Lender on the phone, printed out the coupon at home from the internet, and written the pre-approval amount supplied by the Lender on the coupon.” Paragraph 0082 discloses “An example of this is a form finable PDF file which allows the person accessing the file to enter data into the appropriate fields. The coupon is issued to the Buyer when the Buyer is granted access or knows that there is access to the coupon or computer file. The Lender or Buyer or Seller could enter the Buyer's information into the computer file. The Lender could grant access to different files corresponding to the level of pre-approval as well. The Lender could also place the pre-approval amount into the file.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Papesch with the technique of Better Mortgage & Conyack to provide an easy and convenient way to customize on demand pre-approval letters.  Therefore, the design incentives of easy, convenient and fully controllable by the user provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 14
Better Mortgage discloses:
a communication interface; and processing circuitry, the processing circuitry configured to: obtain a pre-authorization of a lender to include a signature of the lender on pre- approval letters that comply with a pre-approval policy (page 1 of 3: It's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it's within the parameters of the pre-approval.); Note: It is inherent to have the lender’s signature on pre-approval letters.
apply the pre-approval policy to the customer information to yield a pre-approval result, wherein applying the pre-approval policy occurs sometime after obtaining the pre- authorization of the lender (page 1 of 3: It's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it's within the parameters of the pre-approval.); Note: As long as the borrower is within the parameters (i.e. pre-approval policy) the borrower will insistently generate a new letter.
an interactive pre- approval field indicating a range of permissible pre-approval amounts equal to or less than the maximum pre-approval amount (page 1 of 3: It's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it's within the parameters of the pre-approval.); 
facilitate generating one or more of the pre-approval letters, each pre-approval letter indicating that the customer has been pre-approved for an a requested pre-approval amount, wherein: the requested pre-approval amount is selected from the range of permissible pre-approval amounts via the interactive pre-approval field of the graphical user interface; each pre-approval letter includes the signature of the lender based on the pre-authorization of the lender, without obtaining further authorization from the lender (page 1 of 3: It's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it's within the parameters of the pre-approval.). Note: range of permissible pre-approval amounts = within the parameters of the pre-approval.
Better Mortgage do not disclose the following, however Conyack does:
determine, based on the pre-approval result, a maximum pre-approval amount available to the customer (para. 0082); and
receive customer information via the communication interface, the customer information associated with a customer seeking pre-approval of a loan (para. 0072 & 0079); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Conyack with the technique of Better Mortgage to provide a fast, and convenient way that provides interactive services and forms via a processing center and a borrower service center with which the Realtor performs specific functions like mortgage qualification, application, and status monitoring (Conyack para. 0036).  Therefore, the design incentives of fast and convenient provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Better Mortgage & Conyack do not disclose the following, however Papesch does:
facilitate generating a graphical user interface comprising an interactive pre- approval field indicating a range of permissible pre-approval amounts equal to or less than the maximum pre-approval amount (para. 0079 & 0082); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Papesch with the technique of Better Mortgage & Conyack to provide an easy and convenient way to customize on demand pre-approval letters.  Therefore, the design incentives of easy, convenient and fully controllable by the user provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 15
Better Mortgage discloses:
wherein to facilitate generating the one or more pre-approval letters, the processing circuitry is further configured to: communicate the maximum pre-approval amount to a user device associated with the customer or an agent of the customer via the communication interface, wherein communicating the maximum pre-approval amount indicates to the user device that the user device has been authorized to obtain each adjusted pre-approval amount from the customer or agent of the customer and to generate the one or more pre-approval letters that include the signature of the lender and that indicate that the customer has been pre-approved for the adjusted pre-approval amount (page 1 of 3: What makes Verified Pre-Approval better for buyers: It's fast for qualified borrowers, with average turnaround time clocking in at 8 hours. It's all online and can even be done on mobile. It's at your convenience -- available any hour of the day, any day of the week. It's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it's within the parameters of the pre-approval.)

Claim 16
 Mortgage, Conyack & Papesch discloses the limitations as shown in the rejection of Claim 14 above.  Better Mortgage disclose wherein to facilitate generating the one or more pre-approval letters, the processing circuitry is further configured to: receive each adjusted pre-approval amount from the user device; generate the one or more pre-approval letters that include the signature of the lender and that indicate that the customer has been pre-approved for the respective adjusted pre-approval amount; and communicate the one or more pre-approval letters to the user device via the communication interface on page 1 of 3: It's all online and can even be done on mobile. It's at your convenience -- available any hour of the day, any day of the week. It's customizable and self-serve. After receiving the letter, a borrower can make an adjustment, generating a new letter instantly provided it's within the parameters of the pre-approval. Better Mortgage does not disclose the limitation of communicate the maximum pre-approval amount to a user device associated with the customer or an agent of the customer via the communication interface; in response to communicating the maximum pre-approval amount to the user device. However, Conyack, in at least Paragraph 0082 discloses “If a borrower qualifies for a specific mortgage program, a pre-approval letter 1800 is available immediately. FIG. 18 is a screen shot of an exemplary pre-approval letter page 1800. While this letter is not a commitment for a mortgage, it indicates that a borrower should be able to obtain a mortgage if the information provided by the borrower is accurate and true. To receive a credit mortgage approval or a mortgage commitment, the borrower will require final verification of income and assets, a full credit report and a home appraisal. This can only be accomplished by submitting a complete online application.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Conyack with the technique of Mortgage, Conyack & Papesch to provide a fast, transparent digital mortgage experience backed by superior customer support designed to put the customer back in control of the home buying or refinancing process by delivering the service no matter the time of day.  Therefore, the design incentives of fast, transparent and fully controllable by the user provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 17
Mortgage, Conyack & Papesch discloses the limitations as shown in the rejection of Claim 14 above.  Better Mortgage does not disclose the limitation of at least one credit report associated with the customer, the credit report obtained from a credit bureau; and information obtained from the customer via a web portal configured to manage a pre- approval application of the customer. However, Conyack, in at least Paragraph 0049 discloses “Pre-application mode consists of six separate steps that are designed to quickly guide a Realtor through the mortgage qualification process before actually applying for the mortgage. The six steps are based on dynamically obtaining the following information: Borrower Information (FIG. 11), Credit and Financial Information (FIG. 12), Property Information (FIG. 13), Program Loan Options (FIG. 14), Qualified Programs (FIG. 15), and Program Details (FIG. 16).” Paragraph 0061 discloses “In an alternative embodiment, the certification authorization may be obtained electronically. For example, the Realtor may meet a prospective borrower at a remote location, such as an open house, and desire to provide counsel concerning available financing options for the real estate being offered. The borrower may provide an electronic signature to authorize a request for credit scores and the Realtor can via a wireless PDA connection obtain pre-authorization for the borrower. More importantly the Realtor has the entire mortgage origination system available to him at a remote location. The realtor can even check on the progress of other loan applications at the remote location.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Conyack with the technique of Better Mortgage & Bhattiprolu to provide a fast, and convenient way that provides interactive services and forms via a processing center and a borrower service center with which the Realtor performs specific functions like mortgage qualification, application, and status monitoring (Conyack para. 0036).  Therefore, the design incentives of fast and convenient provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 3 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Better Mortgage in view of Conyack and in further view of Papesch and in further view of Forrester et al. US 2015/0039490.
Claim 3 & 10
Better Mortgage, Conyack & Papesch discloses the limitations as shown in the rejection of Claim 1 & 8 above.  Better Mortgage, Conyack & Papesch does not disclose the limitation of wherein to generate the pre-approval letter, the processing circuitry is further configured to: communicate the adjusted pre-approval amount to the lending system via the communication interface and, in response, receive the pre-approval letter comprising the adjusted pre-approval amount from the lending system via the communication interface. However, Forrester, in Paragraph 0058 discloses “For example, if the prospective buyer decides that a different car in dealer system 130's inventory is desired, they can access the financing website on a mobile device (such as a buyer system 120, which may comprise one or more of a smartphone, tablet, or mobile computer system) and edit the desired car, add options and trim packages, add a warranty, etc. Financial service system 110 may then update the approved amounts and other terms of the loan based on the new information. The flexibility in this manner permits prospective buyers to maintain full control over their financing rather than surrendering control as soon as they step onto a dealership lot.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Forrester with the technique of Better Mortgage, Conyack & Papesch to easily and conveniently that permits prospective buyers to maintain full control over their financing rather than surrendering control (Forrester para. 0058).  Therefore, the design incentives of maintaining full control provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Better Mortgage in view of Conyack in further view of Papesch and in further view of Ford et al. US 2004/0133493 A1, hereafter Ford.
Claim 7
Better Mortgage, Conyack & Papesch discloses the limitations as shown in the rejection of Claim 1 above.  Better Mortgage, Conyack & Papesch does not disclose the limitation of wherein the user device is associated with an agent representing the customer and the processing circuitry is further configured to communicate a referral to the lending system, wherein the referral initiates a process of registering the customer with the lending system. However, Ford, in Paragraph 0026 discloses “The agent can also send real estate referrals to the buyer 314. In this context, real estate referrals may be lenders, title companies, remodelers or other parties that provide real estate-related services. For example, the agent may refer lenders to the buyer by posting lender information to the buyer's private webpage 315. In such an event, the system will automatically send an email to the buyer with login and viewing details 316. The buyer then simply clicks on a link in the email, signs into the system and views the lender referrals provided by the agent 317. The buyer can then email a lender, call a lender, link to a lender's webpage or apply for loans on-line 318. The system also provides the buyer a choice 319 of applying for a loan on-line using a lender referred by the system 320 or applying for a loan 321 through another lender. If the buyer is pre-approved for a loan 322, the buying process may begin 323.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Ford with the technique of Better Mortgage, Conyack & Papesch to easily and conveniently communicate to buyers such that Participants or potential participants in a real estate transaction can access, generate, modify, distribute and sign real estate-related documents, information, and reports through a network while communicating with each other electronically. Participants or potential participants can also track the development of a real estate transaction and receive automatic notification of changes in the development (Ford para. 0022).  Therefore, the design incentives of easy and convenient communication provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Better Mortgage in view of Conyack in further view of Papesch and in further view of Buerger et al. US 2016/0171555 A1, hereafter Buerger.
Claim 18
Mortgage, Conyack & Papesch discloses the limitations as shown in the rejection of Claim 14 above.  Better Mortgage does not disclose the limitation of the pre-approval result comprises a set of loan products for which the customer has qualified for pre-approval, each loan product associated with a respective pre-approval amount; and the processing circuitry is further configured to compare the respective pre-approval amounts of the set of loan products and select a highest pre-approval amount as the maximum pre-approval amount. However, Buerger, in at least Paragraph 0122 discloses “For FIGS. 10A to 10J, the screens for a laptop screen 1000 show the webpage log-in screen at FIG. 10A, the accounts and offers listing page 1000 at FIG. 10B, the pre-approved offers screen 1000 at FIG. 10C, the selection of one pre-approved offers on the screen 1000 at FIG. 10D…” Fig. 10C
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Buerger with the technique of Mortgage, Conyack & Papesch to assist lenders in evaluation of customers and the making of loan decisions, as well as providing customers with a mobile platform supporting the extension of pre-approved offers of a suite of different types of loan products to bank customers and consumers (Buerger para. 0028).  Therefore, the design incentives of a mobile platform supporting the extension of pre-approved offers provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Better Mortgage in view of Conyack in further view of Papesch and in further view of Ford et al. US 2004/0133493 A1, hereafter Ford.
Claim 19
Mortgage, Conyack & Papesch discloses the limitations as shown in the rejection of Claim 14 above.  Mortgage, Conyack & Papesch do not disclose the limitation of the processing circuitry further configured to: receive a referral from an agent, the referral referring the customer to the lending system, the referral received via the communication interface; create an account for the customer in response to receiving the referral; communicate an invitation to the customer via the communication interface, the invitation comprising a web address or link that enables the customer to complete registration of the account. However, Ford, in Paragraph 0026 discloses “The agent can also send real estate referrals to the buyer 314. In this context, real estate referrals may be lenders, title companies, remodelers or other parties that provide real estate-related services. For example, the agent may refer lenders to the buyer by posting lender information to the buyer's private webpage 315. In such an event, the system will automatically send an email to the buyer with login and viewing details 316. The buyer then simply clicks on a link in the email, signs into the system and views the lender referrals provided by the agent 317. The buyer can then email a lender, call a lender, link to a lender's webpage or apply for loans on-line 318. The system also provides the buyer a choice 319 of applying for a loan on-line using a lender referred by the system 320 or applying for a loan 321 through another lender. If the buyer is pre-approved for a loan 322, the buying process may begin 323.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Ford with the technique of Mortgage, Conyack & Papesch to easily and conveniently communicate to buyers such that Participants or potential participants in a real estate transaction can access, generate, modify, distribute and sign real estate-related documents, information, and reports through a network while communicating with each other electronically. Participants or potential participants can also track the development of a real estate transaction and receive automatic notification of changes in the development (Ford para. 0022).  Therefore, the design incentives of easy and convenient communication provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 20
Mortgage, Conyack & Papesch discloses the limitations as shown in the rejection of Claim 14 above.  Mortgage, Conyack & Papesch do not disclose the limitation of the processing circuitry further configured to: receive an indication that the customer has opted to proceed with a loan process; and facilitate connecting the customer with the lender or another lender. However, Ford, in Paragraph 0026 discloses “The agent can also send real estate referrals to the buyer 314. In this context, real estate referrals may be lenders, title companies, remodelers or other parties that provide real estate-related services. For example, the agent may refer lenders to the buyer by posting lender information to the buyer's private webpage 315. In such an event, the system will automatically send an email to the buyer with login and viewing details 316. The buyer then simply clicks on a link in the email, signs into the system and views the lender referrals provided by the agent 317. The buyer can then email a lender, call a lender, link to a lender's webpage or apply for loans on-line 318. The system also provides the buyer a choice 319 of applying for a loan on-line using a lender referred by the system 320 or applying for a loan 321 through another lender. If the buyer is pre-approved for a loan 322, the buying process may begin 323.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Ford with the technique of Mortgage, Conyack & Papesch to easily and conveniently communicate to buyers such that Participants or potential participants in a real estate transaction can access, generate, modify, distribute and sign real estate-related documents, information, and reports through a network while communicating with each other electronically. Participants or potential participants can also track the development of a real estate transaction and receive automatic notification of changes in the development (Ford para. 0022).  Therefore, the design incentives of easy and convenient communication provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D’Souza et al. US 2017/0076408 teaches collecting property data associated with an initial price and providing additional information about the current status of the identified property. Then, request from the financial institution pre-approval for a modified purchase price.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619